DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 10 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 9, 11-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 5, the prior arts of record do not teach or fairly suggest a diagnostic circuit diagnosing connection states of a second capacitor connected to an output terminal of a second regulator, the diagnostic circuit further comprising: a second switching circuit; a second internal capacitor; a second mirror circuit; a determining circuit including a second comparator; and a determining unit that determines the connection state of the second capacitor based on a time required by the voltage at the one end of the second internal capacitor to exceed the second reference voltage.
Regarding Claim 11, the prior arts of record do not teach or fairly suggest an electronic device comprising a diagnostic circuit diagnosing a connection state of a capacitor connected to an output terminal of a regulator that outputs a first voltage wherein the diagnostic circuit comprising a sensor that outputs a sensor signal in accordance with a size of a physical quantity; and a processing circuit, the processing circuit performing a noise amount calculating process of calculating a noise amount included in the sensor signal; and a determining process of determining that the noise amount is larger than a threshold.
Regarding Claim 12, the prior arts of record do not teach or fairly suggest an electronic device comprising a diagnostic circuit diagnosing a connection state of a capacitor connected to an output terminal of a regulator that outputs a first voltage wherein the diagnostic circuit comprising a first sensor that outputs a first sensor signal in accordance with a size of a physical quantity a second sensor that outputs a second sensor signal in accordance with a size of a physical quantity; and a processing circuit, the processing circuit performing: a noise amount calculating process of calculating a first noise amount included in the first sensor signal and a second noise amount included in the second sensor signal; and a selecting process of selecting any of the first sensor signal and the second sensor signal in accordance with the first noise amount and the second noise amount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836 
28 October 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836